 


109 HR 2834 IH: Construction Quality Assurance Act of 2005
U.S. House of Representatives
2005-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2834 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2005 
Mr. Kanjorski (for himself, Mr. Moran of Virginia, Mr. Wynn, Mr. Udall of Colorado, Mr. Jefferson, Mrs. Maloney, Mr. Bishop of New York, and Mr. Owens) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To assure quality and best value with respect to Federal construction projects by prohibiting the practice known as bid shopping. 
 
 
1.Short titleThis Act may be cited as the Construction Quality Assurance Act of 2005. 
2.FindingsCongress finds the following: 
(1)Certain abhorrent and undesirable practices, known as bid shopping, have arisen from time to time in construction work for the Federal Government. 
(2)Bid shopping threatens the integrity of the procurement of construction services. 
(3)The practice of bid shopping deprives taxpayers of the full benefits of fair competition among contractors and subcontractors, and often results in poor quality of material and workmanship to the detriment of the public. 
(4)When bid shopping occurs, the cost savings gained are not passed on to the Federal Government, but the simultaneous reductions in quality and value are passed on to the Federal Government. 
(5)The procurement practices of the Federal Government should be modified to prohibit bid shopping at all levels. 
3.DefinitionsIn this Act: 
(1)ContractThe term contract means any contract with the Federal Government, exceeding $1,000,000 in amount, for the construction, alteration, or repair of any public building or public work of the United States. 
(2)Bid shoppingThe term bid shopping means the practice of divulging, or causing to be divulged, a contractor’s or subcontractor’s bid or proposal or requiring a contractor or subcontractor to divulge its bid or proposal to another prospective contractor or subcontractor before the award of a contract or subcontract in order to secure a lower bid or proposal. 
(3)ContractorThe term contractor means an individual or entity that has been awarded or is seeking to be awarded a construction contract by the Federal Government. 
(4)SubcontractorThe term subcontractor means an individual or entity with which an offeror on a contract proposes to enter into a subcontract for manufacturing, supplying, fabricating, installing, or otherwise performing with respect to the contract, whether the work is to be performed by the subcontractor at the construction site or off the site. 
4.Prohibition against bid shopping 
(a)ProhibitionNeither the Federal Government, nor a contractor or subcontractor, shall participate in the practice of bid shopping with respect to a contract. 
(b)Notice requirementAny invitation for bid or request for proposal issued by the Federal Government shall include a clause explicitly prohibiting the practice of bid shopping and specifying the penalties for violating the prohibition against bid shopping. 
5.Penalties 
(a)In generalA contract shall provide for termination of the contract or the imposition of liquidated damages in the amount described in subsection (b) upon a determination by the contracting officer, in accordance with applicable provisions of the Federal Acquisition Regulation (including provisions relating to due process), that a violation of section 4(a) has occurred.  
(b)AmountThe amount of liquidated damages that may be imposed pursuant to subsection (a) is an amount equal to the greater of— 
(1)the final bid on the contract (before the award of the contract) by either a contractor or subcontractor; or 
(2)the price paid to the contractor or any subcontractor for work performed.  
6.Implementation through the Federal Acquisition RegulationNot later than 120 days after the date of the enactment of this Act, the Federal Acquisition Regulation shall be modified to provide appropriate solicitation provisions, contract clauses, and investigatory procedures to implement this Act. 
7.Effective dateThis Act shall apply with respect to contracts awarded on or after the date of the beginning of the first fiscal quarter beginning more than 120 days after the date of the enactment of this Act. 
 
